10 F.3d 13
304 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Gary WYCHE, Appellant.
No. 93-3003.
United States Court of Appeals, District of Columbia Circuit.
Nov. 12, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.  This court previously rejected appellant's claim that his base offense level was improperly enhanced under section 3A1.3 of the United States Sentencing Guidelines.   See United States v. Harris, 959 F.2d 246, 265 (D.C.Cir.1992).  Accordingly, the resentencing court was bound by that determination and the appellant does not suggest any error or grave injustice to warrant reconsideration of the issue.   See Lever Bros. Co. v. United States, 981 F.2d 1330, 1332 (D.C.Cir.1993);   United States v. Minicone, 994 F.2d 86, 89 (2d Cir.1993);   United States v. Kikumura, 947 F.2d 72, 77 (3d Cir.1991).  In any event, even without the two-level enhancement under section 3A1.3, the sentencing range governing appellant's sentence would be the same--360 months to life.  Because the district court imposed the maximum sentence on both occasions, it is clear that the same sentence would be imposed under either offense level.   See United States v. Williams, 891 F.2d 921, 923 (D.C.Cir.1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.